Case 5:20-cv-06615-LHK Document 1-1 Filed 09/21/20 Page 1 of 13




       Exhibit A
                         Case 5:20-cv-06615-LHK Document 1-1 Filed 09/21/20 Page 2 of 13


       Generated on: This page was generated by TSDR on 2020-09-15 13:42:45 EDT
                 Mark: REBECCA ZAMOLO




  US Serial Number: 88717026                                                        Application Filing Dec. 05, 2019
                                                                                                Date:
     US Registration 6090463                                                       Registration Date: Jun. 30, 2020
           Number:
       Filed as TEAS Yes                                                              Currently TEAS No
                Plus:                                                                           Plus:
             Register: Principal
           Mark Type: Trademark, Service Mark
     TM5 Common Status                                                           LIVE/REGISTRATION/Issued and Active
            Descriptor:
                                                                                 The trademark application has been registered with the Office.


               Status: Registered. The registration date is used to determine when post-registration maintenance documents are due.
         Status Date: Jun. 30, 2020
    Publication Date: Apr. 14, 2020



                                                                   Mark Information
          Mark Literal REBECCA ZAMOLO
           Elements:
 Standard Character Yes. The mark consists of standard characters without claim to any particular font style, size, or color.
            Claim:
       Mark Drawing 4 - STANDARD CHARACTER MARK
              Type:
       Name Portrait The name(s), portrait(s), and/or signature(s) shown in the mark identifies "Rebecca Zamolo", whose consent(s) to register is made of
          Consent: record.

                                                                  Goods and Services
Note:
The following symbols indicate that the registrant/owner has amended the goods/services:
        Brackets [..] indicate deleted goods/services;
        Double parenthesis ((..)) identify any goods/services not claimed in a Section 15 affidavit of incontestability; and
        Asterisks *..* identify additional (new) wording in the goods/services.

                  For: Cosmetics; Cosmetics for children
         International 003 - Primary Class                                              U.S Class(es): 001, 004, 006, 050, 051, 052
            Class(es):
        Class Status: ACTIVE
                Basis: 1(a)
            First Use: Jan. 01, 2016                                               Use in Commerce: Jan. 01, 2016

                  For: Stickers and transfers; Blank journal books; Blank journals; Blank writing journals; Personalized writing journals; Printed materials,
                       namely, blank journals
         International 016 - Primary Class                                              U.S Class(es): 002, 005, 022, 023, 029, 037, 038, 050
            Class(es):
        Class Status: ACTIVE
                Basis: 1(a)
            First Use: Jan. 01, 2016                                               Use in Commerce: Jan. 01, 2016

                  For: Hats; Hoodies; Shirts; Tops as clothing; Sweat shirts; T-shirts
         International 025 - Primary Class                                              U.S Class(es): 022, 039
                          Case 5:20-cv-06615-LHK Document 1-1 Filed 09/21/20 Page 3 of 13

             Class(es):
          Class Status: ACTIVE
                Basis: 1(a)
             First Use: Jan. 01, 2016                                          Use in Commerce: Jan. 01, 2016

                  For: On-line video journals, namely, vlogs featuring nondownloadable videos in the field of current events, humor, and popular culture;
                       Production of humorous videos for the Internet; Production of musical videos
          International 041 - Primary Class                                         U.S Class(es): 100, 101, 107
             Class(es):
          Class Status: ACTIVE
                Basis: 1(a)
             First Use: Jan. 01, 2016                                          Use in Commerce: Jan. 01, 2016

                                                    Basis Information (Case Level)
             Filed Use: Yes                                                         Currently Use: Yes
             Filed ITU: No                                                          Currently ITU: No
             Filed 44D: No                                                          Currently 44E: No
             Filed 44E: No                                                          Currently 66A: No
             Filed 66A: No                                                    Currently No Basis: No
      Filed No Basis: No

                                                    Current Owner(s) Information
          Owner Name: YZ Productions Inc.
     Owner Address: 16000 Ventura Blvd. Suite 520
                    Encino, CALIFORNIA UNITED STATES 91436
   Legal Entity Type: CORPORATION                                                State or Country CALIFORNIA
                                                                                Where Organized:

                                              Attorney/Correspondence Information
                                                                         Attorney of Record
     Attorney Name: Matthew Swanlund
    Attorney Primary matthew@aestheticlegal.com                                    Attorney Email Yes
     Email Address:                                                                   Authorized:
                                                                           Correspondent
     Correspondent MATTHEW SWANLUND
     Name/Address: AESTHETIC LEGAL, A PROFESSIONAL LAW CORPORATION
                   8055 WEST MANCHESTER AVENUE, SUITE 310
                   PLAYA DEL REY, CALIFORNIA UNITED STATES 90293
                Phone: 310-301-4545
   Correspondent e- matthew@aestheticlegal.com                                  Correspondent e- Yes
              mail:                                                              mail Authorized:
                                                               Domestic Representative - Not Found

                                                               Prosecution History
                                                                                                                                                       Proceeding
   Date               Description
                                                                                                                                                       Number
Jun. 30, 2020      REGISTERED-PRINCIPAL REGISTER
Apr. 14, 2020      OFFICIAL GAZETTE PUBLICATION CONFIRMATION E-MAILED
Apr. 14, 2020      PUBLISHED FOR OPPOSITION
Mar. 25, 2020      NOTIFICATION OF NOTICE OF PUBLICATION E-MAILED
Mar. 09, 2020      ASSIGNED TO LIE                                                                                                                 70138
Mar. 02, 2020      APPROVED FOR PUB - PRINCIPAL REGISTER
Feb. 12, 2020      TEAS/EMAIL CORRESPONDENCE ENTERED                                                                                               88889
Feb. 11, 2020      CORRESPONDENCE RECEIVED IN LAW OFFICE                                                                                           88889
                    Case 5:20-cv-06615-LHK Document 1-1 Filed 09/21/20 Page 4 of 13

Feb. 11, 2020   TEAS RESPONSE TO OFFICE ACTION RECEIVED
Jan. 24, 2020   NOTIFICATION OF EXAMINER'S AMENDMENT/PRIORITY ACTION E-MAILED                     6326
Jan. 24, 2020   EXAMINER'S AMENDMENT/PRIORITY ACTION E-MAILED                                     6326
Jan. 24, 2020   COMBINED EXAMINER'S AMENDMENT/PRIORITY ACTION AUTOMATIC ENTRY                     92578
Jan. 24, 2020   EXAMINERS AMENDMENT AND/OR PRIORITY ACTION - COMPLETED                            92578
Jan. 24, 2020   REMOVED FROM TEAS PLUS                                                            92578
Jan. 24, 2020   ASSIGNED TO EXAMINER                                                              92578
Dec. 10, 2019   NEW APPLICATION OFFICE SUPPLIED DATA ENTERED IN TRAM
Dec. 09, 2019   NEW APPLICATION ENTERED IN TRAM

                                       TM Staff and Location Information
                                                     TM Staff Information - None
                                                            File Location
   Current Location: PUBLICATION AND ISSUE SECTION              Date in Location: Jun. 30, 2020
                         Case 5:20-cv-06615-LHK Document 1-1 Filed 09/21/20 Page 5 of 13


       Generated on: This page was generated by TSDR on 2020-09-15 13:44:08 EDT
                 Mark: ZAMFAM




  US Serial Number: 88715402                                                        Application Filing Dec. 04, 2019
                                                                                                Date:
       Filed as TEAS Yes                                                              Currently TEAS Yes
                Plus:                                                                           Plus:
             Register: Principal
           Mark Type: Trademark, Service Mark
     TM5 Common Status                                                           LIVE/APPLICATION/Published for Opposition
            Descriptor:
                                                                                 A pending trademark application has been examined by the Office and has
                                                                                 been published in a way that provides an opportunity for the public to oppose
                                                                                 its registration.

               Status: Application has been published for opposition. The opposition period begins on the date of publication.
         Status Date: Aug. 11, 2020
    Publication Date: Aug. 11, 2020



                                                                   Mark Information
          Mark Literal ZAMFAM
           Elements:
 Standard Character Yes. The mark consists of standard characters without claim to any particular font style, size, or color.
            Claim:
       Mark Drawing 4 - STANDARD CHARACTER MARK
              Type:

                                                                  Goods and Services
Note:
The following symbols indicate that the registrant/owner has amended the goods/services:
        Brackets [..] indicate deleted goods/services;
        Double parenthesis ((..)) identify any goods/services not claimed in a Section 15 affidavit of incontestability; and
        Asterisks *..* identify additional (new) wording in the goods/services.

                  For: Stickers and transfers
         International 016 - Primary Class                                              U.S Class(es): 002, 005, 022, 023, 029, 037, 038, 050
            Class(es):
        Class Status: ACTIVE
                Basis: 1(a)
            First Use: Jan. 01, 2016                                               Use in Commerce: Jan. 01, 2016

                  For: Hats; Shirts; Hoodies; Sweat shirts; T-shirts; Tops as clothing
         International 025 - Primary Class                                              U.S Class(es): 022, 039
            Class(es):
        Class Status: ACTIVE
                Basis: 1(a)
            First Use: Jan. 01, 2016                                               Use in Commerce: Jan. 01, 2016

                  For: On-line video journals, namely, vlogs featuring nondownloadable videos in the field of current events, humor, and popular culture;
                       Production of humorous videos for the Internet; Production of musical videos
         International 041 - Primary Class                                              U.S Class(es): 100, 101, 107
            Class(es):
        Class Status: ACTIVE
                Basis: 1(a)
                        Case 5:20-cv-06615-LHK Document 1-1 Filed 09/21/20 Page 6 of 13


             First Use: Jan. 01, 2016                                Use in Commerce: Jan. 01, 2016

                                               Basis Information (Case Level)
             Filed Use: Yes                                             Currently Use: Yes
             Filed ITU: No                                               Currently ITU: No
             Filed 44D: No                                              Currently 44E: No
             Filed 44E: No                                              Currently 66A: No
             Filed 66A: No                                          Currently No Basis: No
      Filed No Basis: No

                                               Current Owner(s) Information
          Owner Name: YZ Productions Inc.
     Owner Address: 16000 Ventura Blvd. Suite 520
                    Encino, CALIFORNIA UNITED STATES 91436
   Legal Entity Type: CORPORATION                                     State or Country CALIFORNIA
                                                                     Where Organized:

                                            Attorney/Correspondence Information
                                                              Attorney of Record
      Attorney Name: Matthew Swanlund
    Attorney Primary matthew@aestheticlegal.com                         Attorney Email Yes
     Email Address:                                                        Authorized:
                                                                Correspondent
      Correspondent Matthew Swanlund
      Name/Address: AESTHETIC LEGAL, A PROFESSIONAL LAW CORPORATION
                    8055 W MANCHESTER AVE, SUITE 310
                    PLAYA DEL REY, CALIFORNIA UNITED STATES 90293
                Phone: 310-301-4545
   Correspondent e- matthew@aestheticlegal.com                       Correspondent e- Yes
              mail:                                                   mail Authorized:
                                                      Domestic Representative - Not Found

                                                     Prosecution History
                                                                                                          Proceeding
   Date               Description
                                                                                                          Number
Aug. 11, 2020      OFFICIAL GAZETTE PUBLICATION CONFIRMATION E-MAILED
Aug. 11, 2020      PUBLISHED FOR OPPOSITION
Jul. 22, 2020      NOTIFICATION OF NOTICE OF PUBLICATION E-MAILED
Jul. 06, 2020      APPROVED FOR PUB - PRINCIPAL REGISTER
Jun. 24, 2020      TEAS/EMAIL CORRESPONDENCE ENTERED                                                    88889
Jun. 23, 2020      CORRESPONDENCE RECEIVED IN LAW OFFICE                                                88889
Jun. 23, 2020      TEAS RESPONSE TO OFFICE ACTION RECEIVED
Jan. 24, 2020      NOTIFICATION OF PRIORITY ACTION E-MAILED                                             6326
Jan. 24, 2020      PRIORITY ACTION E-MAILED                                                             6326
Jan. 24, 2020      PRIORITY ACTION WRITTEN                                                              92578
Jan. 24, 2020      ASSIGNED TO EXAMINER                                                                 92578
Dec. 10, 2019      NEW APPLICATION OFFICE SUPPLIED DATA ENTERED IN TRAM
Dec. 07, 2019      NEW APPLICATION ENTERED IN TRAM

                                             TM Staff and Location Information
                                                              TM Staff Information
          TM Attorney: YOUNG, THOMAS PAUL                                   Law Office LAW OFFICE 120
                                                                            Assigned:
                                                                 File Location
                Case 5:20-cv-06615-LHK Document 1-1 Filed 09/21/20 Page 7 of 13


Current Location: PUBLICATION AND ISSUE SECTION   Date in Location: Jul. 09, 2020
                         Case 5:20-cv-06615-LHK Document 1-1 Filed 09/21/20 Page 8 of 13


       Generated on: This page was generated by TSDR on 2020-09-21 16:47:31 EDT
                 Mark: GM GAMEMASTER




  US Serial Number: 88975917                                                        Application Filing Feb. 07, 2019
                                                                                                Date:
     US Registration 6120711                                                       Registration Date: Aug. 04, 2020
           Number:
       Filed as TEAS Yes                                                              Currently TEAS Yes
                Plus:                                                                           Plus:
             Register: Principal
           Mark Type: Trademark, Service Mark
     TM5 Common Status                                                           LIVE/REGISTRATION/Issued and Active
            Descriptor:
                                                                                 The trademark application has been registered with the Office.


               Status: Registered. The registration date is used to determine when post-registration maintenance documents are due.
         Status Date: Aug. 04, 2020
    Publication Date: May 28, 2019                                                         Notice of Jul. 23, 2019
                                                                                     Allowance Date:



                                                                   Mark Information
          Mark Literal GM GAMEMASTER
           Elements:
 Standard Character No
            Claim:
       Mark Drawing 5 - AN ILLUSTRATION DRAWING WITH WORD(S) /LETTER(S)/ NUMBER(S) INSTYLIZED FORM
              Type:
       Description of The mark consists of the words "Game Master" in a horizontal line in italicized block print below an icon depicting the letters "G" and
               Mark: "M" in a white maze pattern within a black parallelogram.
   Color(s) Claimed: Color is not claimed as a feature of the mark.

                                                      Related Properties Information
             Child Of: 88293406

                                                                  Goods and Services
Note:
The following symbols indicate that the registrant/owner has amended the goods/services:
        Brackets [..] indicate deleted goods/services;
        Double parenthesis ((..)) identify any goods/services not claimed in a Section 15 affidavit of incontestability; and
        Asterisks *..* identify additional (new) wording in the goods/services.

                  For: Jerseys; Shirts; Sport shirts; T-shirts
         International 025 - Primary Class                                              U.S Class(es): 022, 039
            Class(es):
        Class Status: ACTIVE
                Basis: 1(a)
            First Use: Jul. 30, 2019                                               Use in Commerce: Jul. 30, 2019

                  For: Advertising and publicity services; Internet advertising services; Online advertising via a computer communications network
         International 035 - Primary Class                                              U.S Class(es): 100, 101, 102
            Class(es):
        Class Status: ACTIVE
                        Case 5:20-cv-06615-LHK Document 1-1 Filed 09/21/20 Page 9 of 13

                Basis: 1(a)
             First Use: Jul. 30, 2019                               Use in Commerce: Jul. 30, 2019

                                                Basis Information (Case Level)
             Filed Use: No                                              Currently Use: Yes
             Filed ITU: Yes                                             Currently ITU: No
             Filed 44D: No                                              Currently 44E: No
             Filed 44E: No                                              Currently 66A: No
             Filed 66A: No                                         Currently No Basis: No
      Filed No Basis: No

                                                Current Owner(s) Information
          Owner Name: YZ Productions, Inc.
     Owner Address: 16000 VENTURA BLVD., SUITE 520
                    Encino, CALIFORNIA UNITED STATES 91436
   Legal Entity Type: CORPORATION                                     State or Country CALIFORNIA
                                                                     Where Organized:

                                             Attorney/Correspondence Information
                                                               Attorney of Record
      Attorney Name: Matthew Swanlund
    Attorney Primary matthew@aestheticlegal.com                         Attorney Email Yes
     Email Address:                                                        Authorized:
                                                                Correspondent
      Correspondent Matthew Swanlund
      Name/Address: AESTHETIC LEGAL
                    8055 W MANCHESTER AVE, SUITE 310
                    PLAYA DEL REY, CALIFORNIA UNITED STATES 90293
                Phone: 310-301-4545
   Correspondent e- matthew@aestheticlegal.com                       Correspondent e- Yes
              mail:                                                   mail Authorized:
                                                     Domestic Representative - Not Found

                                                     Prosecution History
                                                                                                       Proceeding
   Date               Description
                                                                                                       Number
Aug. 04, 2020      REGISTERED-PRINCIPAL REGISTER
Jul. 02, 2020      NOTICE OF ACCEPTANCE OF STATEMENT OF USE E-MAILED
Jun. 26, 2020      ON HOLD - ELECTRONIC RECORD REVIEW REQUIRED
Jun. 23, 2020      NOTICE OF ACCEPTANCE OF STATEMENT OF USE E-MAILED
Jun. 20, 2020      ALLOWED PRINCIPAL REGISTER - SOU ACCEPTED
Jun. 09, 2020      TEAS/EMAIL CORRESPONDENCE ENTERED                                                 88889
Jun. 08, 2020      CORRESPONDENCE RECEIVED IN LAW OFFICE                                             88889
Jun. 08, 2020      TEAS RESPONSE TO OFFICE ACTION RECEIVED
Dec. 10, 2019      NOTIFICATION OF NON-FINAL ACTION E-MAILED
Dec. 10, 2019      NON-FINAL ACTION E-MAILED
Dec. 10, 2019      SU - NON-FINAL ACTION - WRITTEN                                                   90288
Nov. 19, 2019      TEAS/EMAIL CORRESPONDENCE ENTERED                                                 68123
Nov. 19, 2019      CORRESPONDENCE RECEIVED IN LAW OFFICE                                             68123
Nov. 15, 2019      ASSIGNED TO LIE                                                                   68123
Nov. 08, 2019      TEAS RESPONSE TO OFFICE ACTION RECEIVED
Oct. 21, 2019      NOTIFICATION OF NON-FINAL ACTION E-MAILED
Oct. 21, 2019      NON-FINAL ACTION E-MAILED
Oct. 21, 2019      SU - NON-FINAL ACTION - WRITTEN                                                   90288
                   Case 5:20-cv-06615-LHK Document 1-1 Filed 09/21/20 Page 10 of 13

Sep. 30, 2019   STATEMENT OF USE PROCESSING COMPLETE                                                 70565
Sep. 16, 2019   USE AMENDMENT FILED                                                                  70565
Sep. 30, 2019   DIVISIONAL PROCESSING COMPLETE
Sep. 16, 2019   DIVISIONAL REQUEST RECEIVED
Sep. 30, 2019   CASE ASSIGNED TO INTENT TO USE PARALEGAL                                             70565
Sep. 16, 2019   TEAS REQUEST TO DIVIDE RECEIVED
Sep. 16, 2019   TEAS STATEMENT OF USE RECEIVED
Sep. 03, 2019   ATTORNEY/DOM.REP.REVOKED AND/OR APPOINTED
Sep. 03, 2019   TEAS REVOKE/APP/CHANGE ADDR OF ATTY/DOM REP RECEIVED
Jul. 23, 2019   NOA E-MAILED - SOU REQUIRED FROM APPLICANT
May 28, 2019    OFFICIAL GAZETTE PUBLICATION CONFIRMATION E-MAILED
May 28, 2019    PUBLISHED FOR OPPOSITION
May 08, 2019    NOTIFICATION OF NOTICE OF PUBLICATION E-MAILED
Apr. 19, 2019   APPROVED FOR PUB - PRINCIPAL REGISTER
Apr. 19, 2019   ASSIGNED TO EXAMINER                                                                 90288
Mar. 01, 2019   NEW APPLICATION OFFICE SUPPLIED DATA ENTERED IN TRAM
Feb. 11, 2019   NEW APPLICATION ENTERED IN TRAM

                                       TM Staff and Location Information
                                                        TM Staff Information - None
                                                               File Location
   Current Location: PUBLICATION AND ISSUE SECTION                 Date in Location: Jul. 01, 2020
                        Case 5:20-cv-06615-LHK Document 1-1 Filed 09/21/20 Page 11 of 13


       Generated on: This page was generated by TSDR on 2020-09-21 18:56:17 EDT
                 Mark: GAME MASTER




  US Serial Number: 88975912                                                        Application Filing Feb. 07, 2019
                                                                                                Date:
     US Registration 5957943                                                       Registration Date: Jan. 07, 2020
           Number:
       Filed as TEAS Yes                                                              Currently TEAS Yes
                Plus:                                                                           Plus:
             Register: Principal
           Mark Type: Trademark, Service Mark
     TM5 Common Status                                                           LIVE/REGISTRATION/Issued and Active
            Descriptor:
                                                                                 The trademark application has been registered with the Office.


               Status: Registered. The registration date is used to determine when post-registration maintenance documents are due.
         Status Date: Jan. 07, 2020
    Publication Date: May 28, 2019                                                         Notice of Jul. 23, 2019
                                                                                     Allowance Date:



                                                                   Mark Information
          Mark Literal GAME MASTER
           Elements:
 Standard Character Yes. The mark consists of standard characters without claim to any particular font style, size, or color.
            Claim:
       Mark Drawing 4 - STANDARD CHARACTER MARK
              Type:

                                                      Related Properties Information
             Child Of: 88293286

                                                                  Goods and Services
Note:
The following symbols indicate that the registrant/owner has amended the goods/services:
        Brackets [..] indicate deleted goods/services;
        Double parenthesis ((..)) identify any goods/services not claimed in a Section 15 affidavit of incontestability; and
        Asterisks *..* identify additional (new) wording in the goods/services.

                  For: Shirts; Jerseys; Sport shirts; T-shirts
         International 025 - Primary Class                                              U.S Class(es): 022, 039
            Class(es):
        Class Status: ACTIVE
                Basis: 1(a)
            First Use: Jul. 30, 2019                                               Use in Commerce: Jul. 30, 2019

                  For: Advertising and publicity services; Advertising copywriting; Design of internet advertising; Direct marketing advertising for others;
                       Distribution of advertising material; Internet advertising services; Online advertising via a computer communications network;
                       Production of film and television advertising
         International 035 - Primary Class                                              U.S Class(es): 100, 101, 102
            Class(es):
        Class Status: ACTIVE
                Basis: 1(a)
            First Use: Jul. 30, 2019                                               Use in Commerce: Jul. 30, 2019
                       Case 5:20-cv-06615-LHK Document 1-1 Filed 09/21/20 Page 12 of 13


                                                Basis Information (Case Level)
             Filed Use: No                                              Currently Use: Yes
             Filed ITU: Yes                                              Currently ITU: No
             Filed 44D: No                                              Currently 44E: No
             Filed 44E: No                                              Currently 66A: No
             Filed 66A: No                                          Currently No Basis: No
      Filed No Basis: No

                                                Current Owner(s) Information
          Owner Name: YZ Productions, Inc.
     Owner Address: 8840 Wilshire Blvd, Suite 111
                    Beverly Hills, CALIFORNIA UNITED STATES 90211
   Legal Entity Type: CORPORATION                                     State or Country CALIFORNIA
                                                                     Where Organized:

                                             Attorney/Correspondence Information
                                                               Attorney of Record
      Attorney Name: Matthew Swanlund
    Attorney Primary matthew@aestheticlegal.com                         Attorney Email Yes
     Email Address:                                                        Authorized:
                                                                Correspondent
      Correspondent Matthew Swanlund
      Name/Address: AESTHETIC LEGAL
                    8055 W MANCHESTER AVE, SUITE 310
                    PLAYA DEL REY, CALIFORNIA UNITED STATES 90293
                Phone: 310-301-4545
   Correspondent e- matthew@aestheticlegal.com                       Correspondent e- Yes
              mail:                                                   mail Authorized:
                                                      Domestic Representative - Not Found

                                                     Prosecution History
                                                                                                      Proceeding
   Date               Description
                                                                                                      Number
Jan. 07, 2020      REGISTERED-PRINCIPAL REGISTER
Nov. 30, 2019      NOTICE OF ACCEPTANCE OF STATEMENT OF USE E-MAILED
Nov. 29, 2019      ALLOWED PRINCIPAL REGISTER - SOU ACCEPTED
Nov. 19, 2019      TEAS/EMAIL CORRESPONDENCE ENTERED                                                68123
Nov. 19, 2019      CORRESPONDENCE RECEIVED IN LAW OFFICE                                            68123
Nov. 15, 2019      ASSIGNED TO LIE                                                                  68123
Nov. 08, 2019      TEAS RESPONSE TO OFFICE ACTION RECEIVED
Oct. 21, 2019      NOTIFICATION OF NON-FINAL ACTION E-MAILED
Oct. 21, 2019      NON-FINAL ACTION E-MAILED
Oct. 21, 2019      SU - NON-FINAL ACTION - WRITTEN                                                  90288
Sep. 30, 2019      STATEMENT OF USE PROCESSING COMPLETE                                             70565
Sep. 16, 2019      USE AMENDMENT FILED                                                              70565
Sep. 30, 2019      DIVISIONAL PROCESSING COMPLETE
Sep. 16, 2019      DIVISIONAL REQUEST RECEIVED
Sep. 30, 2019      CASE ASSIGNED TO INTENT TO USE PARALEGAL                                         70565
Sep. 16, 2019      TEAS REQUEST TO DIVIDE RECEIVED
Sep. 16, 2019      TEAS STATEMENT OF USE RECEIVED
Sep. 03, 2019      ATTORNEY/DOM.REP.REVOKED AND/OR APPOINTED
Sep. 03, 2019      TEAS REVOKE/APP/CHANGE ADDR OF ATTY/DOM REP RECEIVED
Jul. 23, 2019      NOA E-MAILED - SOU REQUIRED FROM APPLICANT
                   Case 5:20-cv-06615-LHK Document 1-1 Filed 09/21/20 Page 13 of 13


May 28, 2019    OFFICIAL GAZETTE PUBLICATION CONFIRMATION E-MAILED
May 28, 2019    PUBLISHED FOR OPPOSITION
May 08, 2019    NOTIFICATION OF NOTICE OF PUBLICATION E-MAILED
Apr. 19, 2019   APPROVED FOR PUB - PRINCIPAL REGISTER
Apr. 19, 2019   ASSIGNED TO EXAMINER                                                                 90288
Mar. 01, 2019   NEW APPLICATION OFFICE SUPPLIED DATA ENTERED IN TRAM
Feb. 11, 2019   NEW APPLICATION ENTERED IN TRAM

                                       TM Staff and Location Information
                                                        TM Staff Information - None
                                                               File Location
   Current Location: PUBLICATION AND ISSUE SECTION                 Date in Location: Nov. 29, 2019
